                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                           DOCKET NO. 3:19-cv-00220-FDW
 BETSY TYLER,                                   )
                                                )
        Plaintiff,                              )
                                                )
 vs.                                            )
                                                )                      ORDER
 ANDREW SAUL,                                   )
 Commissioner of Social Security,               )
                                                )
        Defendant.                              )
                                                )

       THIS MATTER is before the Court on the Consent Motion for Reversal and Remand (Doc.

No. 14), submitted by Defendant Commissioner. Also before the Court is Plaintiff’s Motion for

Judgment on the Pleadings (Doc. No. 12).

       Upon review of the Consent Motion for Reversal and Remand (Doc. No. 14), Plaintiff’s

consent to that motion, and the entire record in this case, and pursuant to 42 U.S.C. § 405(g), IT

IS ORDERED that the Consent Motion (Doc. No. 14) is GRANTED, the final decision of the

Commissioner is REVERSED, and the matter is hereby REMANDED to the Commissioner for

further proceedings.

       Because Plaintiff has consented to the motion to remand the case, Plaintiff’s Motion for

Judgment on the Pleadings (Doc. No. 12) is DENIED AS MOOT.

       The Clerk of Court is respectfully DIRECTED to close the case.

       IT IS SO ORDERED.

                                       Signed: December 5, 2019




                                                1
